Name: Commission Regulation (EEC) No 2019/82 of 22 July 1982 on the issue of import licences on 30 July 1982 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/32 Official Journal of the European Communities 24. 7. 82 COMMISSION REGULATION (EEC) No 2019/82 of 22 July 1982 on the issue of import licences on 30 July 1982 for sheepmeat and goatmeat products originating in certain non-member countries quantities provided for in Regulation (EEC) No 526/82, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), Having regard to Council Regulation (EEC) No 424/82 of 22 February 1982 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1982 (3), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 526/82 (4) laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 424/82 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 526/82, for determining the extent to which import licences may be issued in connection with applications lodged in respect of the third quarter of 1982 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 526/82, such quanti ­ ties should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the Member States shall , on 30 July 1982, issue the import licences provided for in Regulation (EEC) No 526/82 and applied for from 1 to 10 July 1982 subject to the following conditions : (a) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for, originating :  in Spain shall be reduced by 94-118 %,  in other non-member countries shall be granted in full ; (b) for products falling within subheading 02.01 A IV b) of the Common Customs Tariff, the quantities applied for, originating :  in Chile shall be reduced by 99-329 % ,  in other non-member countries shall be granted in full ; (c) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for, originating in other non-member countries shall be granted in full . Article 2 This Regulation shall enter into force on 26 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980 , p . 1 . 2 OJ No L 90, 4. 4. 1981 , p . 26 . (3) OJ No L 55, 26 . 2 . 1982, p . 1 . O OJ No L 63 , 6 . 3 . 1982, p . 11 .